DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 11/27/2019.
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's claims benefit of provisional application number 62/784,169 with filing date of 12/21/2018.

Claim Objections
Claims 1, 3, 8, 10, 15 and 17 are objected to because of the following informalities:  
Claim 1, line 7 in the claim limitation “and a second command for to be displayed on a guidance panel” should be --and a second command to be displayed on a guidance panel--.
Claim 3, line 8 in the claim limitation “determining an active command and a second comment” should be --determining an active command and a second command--.
for to be displayed on a guidance panel” should be --and a second command to be displayed on a guidance panel--.
Claim 10, line 8 in the claim limitation “determining an active command and a second comment” should be --determining an active command and a second command--.
Claim 15, lines 9-10 in the claim limitation “and a second command for to be displayed on a guidance panel” should be --and a second command to be displayed on a guidance panel--.
Claim 17, line 8 in the claim limitation “determining an active command and a second comment” should be --determining an active command and a second command--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figard et al. (hereinafter Figard), US 2018/0032073 A1.

Regarding independent claim 1, Figard teaches a method for managing vehicle guidance ([0030] FIG. 3 depicts a flow diagram of an example method 300 for controlling an aerial vehicle…The method 300 can be performed by a flight management system) using a graphical user interface (GUI) of a vehicle ([0021] The flight management system 114 can be configured to manage the flight control of the aerial vehicle 100 (of a vehicle)…the first display device 110A can include a touch display screen that can allow a user to visualize the user interface on the touch display screen and interact with the user interface and the flight management system through the touch display screen (using a graphical user interface GUI)), comprising: 
obtaining vehicle data ([0030] The method 300 can be performed by a flight management system.  At 302, a first signal can be received from a first input device.  The first signal can be related to a mode of a flight director.  The mode can be an automatic mode, such as an autonomous mode and/or a shared mode; thus – flight management system performing the method of receiving a signal related to a flight director discloses obtaining vehicle data); updating a vehicle configuration state based on the vehicle data if the vehicle data has updated information ([0033] At 310, a third signal can be received from a third input device.  The aerial vehicle can be controlled by the flight director based on the third signal…Input to the flight director can be output from the flight management system…new parameter can be entered as a top ; obtaining, for each of one or more vehicle control variables, a current mode, an active command, and a second command for to be displayed on a guidance panel of the vehicle based on the vehicle configuration state ([0021] The flight management system 114 can be configured to manage the flight control of the aerial vehicle 100…the first display device 110A can include a touch display screen that can allow a user to visualize the user interface on the touch display screen and interact with the user interface and the flight management system through the touch display screen, [0029] FIG. 2C…In the third example state of the interface 200, the first input device 202 can be engaged to select Heading Mode 204a.  The output device 206 is updated to show a parameter, 160, associated with the Heading Mode 204a.  The flight plan output device 220 can display HDG 160 at the top when the third input device 210 is engaged while the output device 206 displays 160.  FIG. 2D…In the fourth example state of the interface 200, the second ; generating a guidance panel GUI based on the current mode, the active command, and the second command for each of the one or more vehicle control variables ([0020] The aerial vehicle 100 can include one or more input devices…the input devices 112 can be configured to allow the user to interact with a ; and displaying the guidance panel GUI on the guidance panel ([0021] The flight management system 114 can be configured to manage the flight control of the aerial vehicle 100…the first display device 110A can include a touch display screen that can allow a user to visualize the user interface on the touch display screen and interact with the user interface and the flight management system through the touch display screen, [0029] FIG. 2C…In the third example state of the interface 200, the first input device 202 can be engaged to select Heading Mode 204a.  The output device 206 is updated to show a parameter, 160, associated with the Heading Mode 204a.  The flight plan output device 220 can display HDG 160 at the top when the third input device 210 is engaged while the output device 206 displays 160.  FIG. 2D…In the fourth example state of the interface 200, the second input device 208 is engaged to change the parameter shown in output device 206.  The parameter is changed from 160 to 180.  The flight plan output device 220 can display HDG 180 at the top when the third input device 210 is engaged while the output device 206 displays 180, [0033] Input to the flight director can be output from the flight management system…the new parameter can be entered as a top entry in a flight plan in response to the third signal…if the new parameter is a heading setting, then the .  

Regarding dependent claim 2, Figard teaches the method of claim 1, wherein the vehicle configuration state includes, for the one or more vehicle control variables ([0033] if the new parameter is a heading setting, then the heading of the aerial vehicle as specified by the new parameter can be entered as a top entry in the flight plan in response to the third signal, [0029] FIG. 2C and FIG. 2D depict third and fourth example state of the user interface 200 showing a parameter associated with Heading Mode 204a that is changed from 160 to 180; thus – the state of the user interface 200 (wherein state of the user interface 200 discloses wherein the vehicle configuration state) includes a parameter and flight plan entries of a heading setting (includes for the one or more vehicle control variables)): current modes, current command values, current command logics, future command values, future command logics, possible command values, and/or possible command logics ([0029] the entries shown within the user interface 200 the flight plan output device 220 display next node in the flight plan when flight director is in Flight Plan Mode 204b and/or is updated to display at the top of the flight plan entries a parameter associated with selected Heading Mode 204a as HDG 160 or HDG 180 along with next nodes in the flight plan as shown in FIG. 2C-2D).  

Regarding dependent claim 3, Figard teaches the method of claim 2, wherein the obtaining, for each of the one or more vehicle control variables, the current mode, the active command, and the second command ([0021] The flight management system 114 can be configured to manage the flight control of the aerial vehicle 100…the first display device 110A can include a touch display screen that can allow a user to visualize the user interface on the touch display screen and interact with the user interface and the flight management system through the touch display screen, [0029] FIG. 2C…In the third example state of the interface 200, the first input device 202 can be engaged to select Heading Mode 204a.  The output device 206 is updated to show a parameter, 160, associated with the Heading Mode 204a.  The flight plan output device 220 can display HDG 160 at the top when the third input device 210 is engaged while the output device 206 displays 160.  FIG. 2D…In the fourth example state of the interface 200, the second input device 208 is engaged to change the parameter shown in output device 206.  The parameter is changed from 160 to 180.  The flight plan output device 220 can display HDG 180 at the top when the third input device 210 is engaged while the output device 206 displays 180, [0033] Input to the flight director can be output from the flight management system…the new parameter can be entered as a top entry in a flight plan in response to the third signal…if the new parameter is a heading setting, then the heading of the aerial vehicle as specified by the new parameter can be entered as a top entry in the flight plan in response to the third signal; thus – user using the user interface on the touch display screen interacts with the user interface and flight management system for the heading setting (for each of  includes: extracting a stored current mode from the vehicle configuration state for a vehicle control variable ([0022] The flight director 116 can be configured to assist in the control of the trajectory of the aerial vehicle 100 with and/or without user interaction, [0027] FIGS. 2A-2D depict example interface 200.  The mode output device can display a different mode in response to engagement of the first input device 202.  The flight director can operate in a mode associated with the mode selected by the first input device 202.  Example automatic modes include Flight Plan Mode 204b, which causes a top entry in a flight plan of the flight management system to be sent to the flight director.  Example manual modes include Heading Mode 204a, which can enter a top entry in the flight plan that specifies a heading of the aerial vehicle and can allow a pilot to steer the nose of the aerial vehicle, [0017] if the single interface indicates a manual mode, then the flight director can receive the manual instructions from the integrated single interface and flight management system.  If the single interface indicates an automatic mode, then the flight director can receive a route, e.g., flight plan, flight path, etc., from the flight management system, [0036] The memory device 406 can further store data…associated with flight director mode selection, data associated with a flight management system; thus – when the top entry in the flight plan within the state of the user interface 200 (the vehicle configuration state) stored as data ; setting the stored current mode as the current mode for the vehicle control variable ([0022] The flight director 116 can be configured to assist in the control of the trajectory of the aerial vehicle 100 with and/or without user interaction, [0027] The mode output device can display a different mode in response to engagement of the first input device 202.  The flight director can operate in a mode associated with the mode selected by the first input device 202.  Example manual modes include Heading Mode 204a, which can enter a top entry in the flight plan that specifies a heading of the aerial vehicle and can allow a pilot to steer the nose of the aerial vehicle, [0029] FIG. 2C…In the third example state of the interface 200, the first input device 202 can be engaged to select Heading Mode 204a, [0036] The memory device 406 can further store data…associated with flight director mode selection, data associated with a flight management system; thus – FIG. 2C shows Heading Mode 204a indicated, e.g. stored data associated with a flight director mode selection (setting the stored current mode), as the mode (as the current mode) the flight director operates to allow a pilot to steer the nose of the aerial vehicle to the specified trajectory (for the vehicle control variable)); and determining an active command and a second comment for the vehicle control variable based on the current mode for the vehicle control variable ([0022] The flight director 116 can be configured to assist in the control of the trajectory of the aerial vehicle 100 with .  

Regarding dependent claim 4, Figard teaches the method of claim 3, wherein the determining the active command ([0029] FIG. 2A the flight plan output device 220 can display ATL at the top when the third input device 210 is engaged while the output device 206 displays ATL (wherein determining the active command)) includes: in response to determining the stored current mode is a manual mode, obtaining a user-input command value, and setting the user-input command value as the active command for the vehicle control variable ([0022] The flight director 116 can be configured to assist in the control of the trajectory of the aerial vehicle 100 with and/or without user interaction, [0027] The mode output device can display a different mode in response to engagement of the first input device 202.  The flight director can operate in a mode associated with the mode selected by the first input device 202.  Example manual modes include Heading Mode 204a, which can enter a top entry in the flight plan that specifies a heading of the aerial vehicle and can allow a pilot to steer the nose of the aerial vehicle, [0036] The memory device 406 can further store data…associated with flight director mode selection, data associated with a flight management system, [0029] FIG. 2C…In the third example state of the interface 200, the first input device 202 can be engaged to select Heading Mode 204a.  The output device 206 is updated to show a parameter, 160, associated with the Heading Mode 204a.  The flight plan output device 220 can display HDG 160 at the top when the third input device 210 is engaged while the output device 206 displays 160; thus – FIG. 2C depicts selection by the first input device 202 of a manual mode (is a manual mode) for flight director operation in Heading Mode 204a (determining the stored current mode) with memory device storing data associated with flight director mode selection.  The output device 206 is updated (in response to) and the flight plan output device 220 displays HDG 160 (command value) at the top, e.g. allowing a pilot to steer the nose of the aerial vehicle to the specified heading (for the vehicle control variable), when the third input device input device 210 is engaged (obtaining a user-input) while output device 206 displays 160 (and setting the user-input command value as the active command)); and in response to determining the stored current mode is an automatic mode, extracting a current command value and/or a current command logic for the vehicle control variable, and setting the extracted current command value and/or the extracted current command logic as the active command for the vehicle control variable ([0022] The flight director 116 can be configured to assist in the control of the trajectory of the aerial vehicle 100 with and/or without user interaction, [0027] The mode output device can display a different mode in response to engagement of the first input device 202.  The flight director can operate in a mode associated with the mode selected by the first input device 202.  Example automatic modes include Flight Plan Mode 204b, which causes a top entry in a flight plan of the flight management system to be sent to the flight director, [0036] The memory device 406 can further store data…associated with flight director mode selection, data associated with a flight management system, [0029] FIG. 2A depicts a first example state of the interface 200… the first input device 202 can indicate that the flight director is in Flight Plan Mode 204b.  The output device 206 can indicate that ATL is the next node, e.g. airport, location, landmark, etc., in the flight plan.  The flight plan output device 220 can display ATL at the top when the third input device 210 is engaged while the output device 206 displays ATL; thus – FIG. 2A depicts indication by the first input device 202 of an automatic mode (is an automatic mode) for flight director operation in Flight Plan Mode 204b (determining the stored current mode) with memory device storing data associated with flight director mode selection.  When the third input device input device 210 is engaged (and in response to), the output device 206 indicates the next node in the flight plan as ATL and the flight plan output device 220 displays ATL at the top, e.g. causes a top entry ATL in the flight plan of the flight management system to be sent to the flight .  

Regarding dependent claim 5, Figard teaches the method of claim 4, wherein the second command is an anticipated command, an armed command, or a possible command for the vehicle control variable ([0022] The flight director 116 can be configured to assist in the control of the trajectory of the aerial vehicle 100 with and/or without user interaction, [0027] The mode output device can display a different mode in response to engagement of the first input device 202.  The flight director can operate in a mode associated with the mode selected by the first input device 202.  Example manual modes include Heading Mode 204a, which can enter a top entry in the flight plan that specifies a heading of the aerial vehicle and can allow a pilot to steer the nose of the aerial vehicle, [0028] Engaging the third input device 210 can cause the parameter associated with the selected mode on the third input device 210 and an indication of the selected mode to be transmitted to the flight director, [0029] FIG. 2D…In the fourth example state of the interface 200, the second input device 208 is engaged to change the parameter shown in output device 206.  The parameter is changed from 160 to 180.  The flight plan output device 220 can display HDG 180 at the top when the third input device 210 is engaged while the output device 206 displays 180 (wherein the second command is a possible command for), e.g. specifies a heading (the .  

Regarding dependent claim 7, Figard teaches the method of claim 1, further comprising: based on user interactions with the guidance panel GUI, changing a current mode and/or command by selecting the second command ([0021] The flight management system 114 can be configured to manage the flight control of the aerial vehicle 100…the first display device 110A can include a touch display screen that can allow a user to visualize the user interface on the touch display screen and interact with the user interface and the flight management system through the touch display screen, [0029] FIG. 2C…In the third example state of the interface 200, the first input device 202 can be engaged to select Heading Mode 204a.  The output device 206 is updated to show a parameter, 160, associated with the Heading Mode 204a.  The flight plan output device 220 can display HDG 160 at the top when the third input device 210 is engaged while the output device 206 displays 160.  FIG. 2D…In the fourth example state of the interface 200, the second input device 208 is engaged to change the parameter shown in output device 206.  The parameter is changed from 160 to 180.  The flight plan output device 220 can display HDG 180 at the top when the third input device 210 is engaged while the output device 206 displays 180, [0033] Input to the flight director can be output from the flight management system…the new parameter can be entered as a top entry in a flight plan in response to the third signal…if the new parameter is a heading setting, then the heading of the aerial vehicle as specified by the new parameter can be entered as a top entry in the flight plan in response to the third .  

Regarding independent claim 8, claim 8 is a system claim that is substantially the same as the method of claim 1.  Thus, claim 8 is rejected for the same reason as claim 1.  In addition, Figard discloses a system for managing vehicle guidance using a graphical user interface (GUI) of a vehicle ([0034] FIG. 4 control system 400 (a system) of the aerial vehicle, [0035] perform operations for integrating the flight management system with the flight director, as described with reference to FIG. 3, [0030] FIG. 3 depicts a flow diagram of an example method 300 for controlling an aerial vehicle (for managing vehicle guidance)…The method 300 can be performed by a flight management system, [0021] The flight management system 114 can be configured to manage the flight control of the aerial vehicle 100 (of a vehicle)…the first display device 110A can include a touch display screen that can allow a user to visualize the user interface on the touch display screen and interact with the user interface and the flight management system through the touch display screen (using a graphical user interface GUI)), the system comprising: a guidance panel ([0034], [0038] FIG. 4 control ; a memory storing instructions; and a processor executing the instructions to perform a process including ([0035] The one or more memory devices 406 can store (a memory storing) information accessible by the one or more processors 404, including computer-readable instructions 408 (instructions) that can be executed by the one or more processors 404 (and a processor executing the instructions)…to cause processors 404 to perform operations (to perform a process including)).

Regarding dependent claims 9-12 and 14, claims 9-12 and 14 are system claims that are substantially the same as the method of claims 2-5 and 7, respectively.  Thus, claims 9-12 and 14 are rejected for the same reasons as claims 2-5 and 7.

Regarding independent claim 15, claim 15 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 1.  Thus, claim 15 is rejected for the same reason as claim 1.  In addition, Figard discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform ([0035] The one or more memory 

Regarding dependent claims 16-19 and 20, claims 16-19 and 20 are non-transitory computer-readable medium claims that are substantially the same as the method of claims 2-5 and 7, respectively.  Thus, claims 16-19 and 20 are rejected for the same reasons as claims 2-5 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Figard et al. (hereinafter Figard), US 2018/0032073 A1, in view of Kellogg, US 6,445,984 B1.


Regarding dependent claim 6, Figard teaches the method of claim 5, wherein the determining the second command includes: 
in response to determining the stored current mode is the automatic mode, extracting a future command value and/or a future command logic for the vehicle control variable, and setting the extracted future command value and/or the extracted future command logic as the second command for the vehicle control variable ([0022] The flight director 116 can be configured to assist in the control of the trajectory of the aerial vehicle 100 with and/or without user interaction, [0027] The mode output device can display a different mode in response to engagement of the first input device 202.  The flight director can operate in a mode associated with the mode selected by the first input device 202.  Example automatic modes include Flight Plan Mode 204b, which causes a top entry in a flight plan of the flight management system to be sent to the flight director, [0028] Engaging the third input device 210 can cause the parameter associated with the selected mode on the third input device 210 and an indication of the selected mode to be transmitted to the flight director, [0029] FIG. 2B depicts a second example state of the interface 200… the first input device 202 can indicate that the flight director is in Flight Plan Mode 204b…the entries shown in the flight plan output device 220 can be shown in the output device 206 in order when the second input device 208 is engaged...the output device 206 can go from displaying ATL …to PDK.  The flight plan output device 220 can display PDK at the top when the third .  
Figard does not expressly teach in response to determining the stored current mode is the manual mode, extracting the current command value and/or the current command logic for the vehicle control variable, and setting the extracted current command value and/or the extracted current command logic as the second command for the vehicle control variable.

Because Figard and Kellogg address the same issue of handling vehicle commands controlling a vehicle’s heading/direction in an automatic or manual mode, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to determining a current mode is manual mode, extracting a current command value and/or a current command logic for the for a vehicle control variable, and setting the extracted current command value and/or the extracted current command logic as a second command for the vehicle control variable as suggested by Kellogg into Figard’s method for managing vehicle guidance, such that Figard’s flight director heading setting can receive a direction parameter to be used in as a control loop command to maintain steer direction in a manual mode, as suggested by Kellogg, to teach in response to determining the stored current mode is the manual mode, extracting the current command value and/or the current command logic for the vehicle control variable, and setting the extracted current command value and/or the extracted current command logic as the second command for the vehicle control variable.  This modification would have been motivated by the desire to allow a vehicle to automatically lean a steer center position during normal operation, and would 

Regarding dependent claim 13, claim 13 is a system claim that is substantially the same as the method of claim 6.  Thus, claim 13 is rejected for the same reason as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CAUDRON et al., US 2016/0254844 A1 (Mar. 31, 2016) ([0091] The PFD principal flight screen, comprises i) the FMA flight modes announcer, which displays the acronyms of the logic modes of the automatic pilot and of the auto-throttle and ii) the directives in terms of heading, altitude, and speed on their respective scales).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KC/Examiner, Art Unit 2143     

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143